Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 22, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156637(47)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 156637
  v                                                                  COA: 333125
                                                                     Cass CC: 15-010146-FC
  LEON WATSON,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing an answer, as directed by this Court in its order dated June 15, 2018, is GRANTED.
  The answer will be accepted as timely filed if submitted on or before September 7, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 22, 2018

                                                                                Clerk